Citation Nr: 0627192	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to February 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A hearing was held in September 2005 before the undersigned 
Veterans' Law Judge.  A transcript is of record.

This case was remanded in November 2005 for further 
development.


FINDINGS OF FACT

1.  Evidence of a left wrist injury or disease was not 
objectively demonstrated during service.

2.  There is no competent medical evidence that a chronic 
left wrist disability was incurred in or aggravated by 
service, or due to a service-connected right wrist 
disability.


CONCLUSION OF LAW

A left wrist disability was not incurred in or aggravated by 
military service; and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306, 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in November 
1999.  In correspondence dated in June 2001, June 2003 and 
December 2005, he was notified of the provisions of the VCAA 
as they pertain to the issue of service connection for a left 
wrist disability.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, pertinent development has been 
undertaken and there is no reasonable possibility that 
further assistance will aid in substantiating this particular 
claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Law & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141, 143 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  For the showing 
of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  
The veteran contends he is entitled to service connection for 
a left wrist disability which he alleges began during active 
duty; or in the alternative, developed secondary to his 
service-connected right wrist disability.  The Board has 
considered his contentions, but finds however, that the 
preponderance of the evidence is against the claim because 1) 
there is no evidence of any left wrist injury or disease in 
service; 2) there is no evidence of a current chronic left 
wrist disability, which was manifested during service; and 3) 
there is no competent medical evidence establishing that the 
left wrist disability is caused by or proximately related to 
the service-connected right wrist disability.

The veteran has alleged that he injured both of his wrists in 
1991, when he fell while completing a pull-up bar exercise in 
boot camp.  While service records reflect treatment on 
several occasions for an injured right wrist, they do not 
however, show treatment for an injured left wrist.  The Board 
notes further that the December 1995 separation examination 
reflected no injury or disease relating to the left wrist; 
more importantly the veteran did not indicate a left wrist 
injury on his self-reported medical history form, or on any 
other separation related medical history forms.  In Report of 
Medical History taken at the time of enlistment in December 
1990 and at time of separation from service in December 1995, 
the veteran gave a history of a left forearm fracture at age 
seven.  However, the accompanying enlistment physical 
examination and separation physical examination, 
respectively, found no left forearm disability.  

The Board acknowledges the statements submitted in support of 
the claim, in which the veteran stated he did not seek 
treatment for his left wrist because it did not hurt as bad 
as the right wrist; a fear being discharged from active duty; 
and due to financial hardship after separation.  Reasons 
notwithstanding, the Board must weigh the evidence presented 
in support of the claim.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992))  .The 
Board finds here that the preponderance of the available 
evidence does not support a finding that an injury to the 
left wrist occurred during military service, nor was there 
evidence of any disease involving the veteran's left wrist.

Post-service VA outpatient treatment records show the veteran 
did not seek treatment for his left wrist until October 2002, 
some eleven years after the alleged injury to which he 
attributes to his current left wrist disability.  These 
records show that during an October 2002 evaluation, the 
veteran related a history of falling and using his 
outstretched hands to break his fall.  The physician 
indicated that while no structural abnormalities requiring 
orthopedic intervention or surgery were noted at the time in 
either wrist, the veteran may have injured his midcarpal or 
intercarpal ligaments when he fell.  The X-rays taken were 
negative, but it was indicated that the veteran may have been 
developing some early degenerative joint disease of the 
wrists that had not shown up on the X-rays yet.  

The Board finds that this opinion is at best speculative and 
is not sufficiently probative to establish that the veteran's 
current left wrist disability resulted from an injury in 
service.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, the Board finds this 
opinion does not establish that the veteran's current left 
wrist disability was incurred as a result of a fall and 
alleged injury in service.

Service connection may also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during the applicable presumptive 
period.  In a statement submitted in support of his claim, 
the veteran argued service connection is warranted because he 
has been diagnosed with carpal tunnel syndrome.  However, the 
Board observes no evidence of a chronic left wrist disorder, 
including carpal tunnel, which existed either during service 
or presently.

Service medical records are negative for a diagnosis of a 
chronic disorder, including carpal tunnel syndrome.  Post-
service private medical records are also negative for 
evidence of a chronic disorder.  In January 2003, D.W., D.O. 
provided a diagnosis of chronic pain in both wrists, possibly 
carpal tunnel syndrome.  He referred the veteran to R.L.A., 
M.D., an orthopedic surgeon for confirmation of the 
diagnosis.  Dr. A.'s diagnosis was bilateral carpal tunnel 
syndrome; however he recommended an electromyograph (EMG) 
study to be certain.  After the EMG was conducted in February 
2003, he amended his diagnosis to "bilateral hand pains" 
and mild right wrist carpal tunnel.  He also indicated that 
he was unsure of the etiology of the veteran's wrist pain.  
He noted further that it would be entirely unusual for the 
veteran to have this long history of pains from a fall like 
the one described, given no major instabilities could be 
documented.  

In support of his claim, the veteran submitted a March 2003 
medical opinion from D.W., D.O., which stated that the 
veteran's left hand was injured in a fall several years ago 
while in boot camp.  The opinion is written on a page from a 
prescription pad.  The Board finds this opinion is not 
competent and probative medical evidence that can be 
considered in a determination of the issue on appeal.  No 
discussion of the veteran's post- service medical history or 
treatment records is made here.  In light of the recent case, 
Howell v. Nicholson, the Board finds that this note is not 
competent medical evidence.  See Howell v. Nicholson, No. 04-
624 (U.S. Vet. App. March 23, 2006) (finding that where a 
physician's opinion was nothing more than a handwritten note 
on a blank form used for prescriptions, and was unenhanced by 
any medical comment medical examiner; it did not constitute 
competent medical evidence).

The Board also observes that while additional VA outpatient 
records show complaints of bilateral wrist pain, there are no 
diagnoses of any left wrist chronic disorder.  Moreover, at a 
recent VA examination during which service medical records 
were reviewed; it was noted that there was no history of 
inflammatory arthritis.  The examiner indicated that x-rays 
he took were negative, and a bone scan of October 2005 showed 
no evidence of post-traumatic or degenerative changes, or 
left carpal arthritis in the left wrist.  The veteran was 
scheduled for a repeat EMG/NCV but he did not show for the 
first scheduled test and later cancelled the second scheduled 
examination.  Therefore, the Board finds that the cumulative 
medical evidence does not show the presence of a chronic left 
wrist disorder, including carpal tunnel, to have existed 
either during service or presently.

Thus, as the Board finds that there is no evidence of a 
disease or injury during military service, nor evidence of a 
current chronic condition which manifested during service; 
the Board finds that service connection, under a theory of 
direct causation, is not warranted.

Service connection may however, be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 

In determining that secondary service connection is not 
warranted in this appeal, the Board notes the medical opinion 
provided at the March 2006 VA examination.  The examiner 
reviewed the claims file which included the service medical 
records and post-service medical treatment for the left 
wrist.  Upon examination it was observed that the veteran had 
no swelling, erythema, or obvious thenar atrophy of the left 
wrist.  He had a grip strength of 45 pounds on the left hand 
and 105 pounds on the right hand.  He also noted there was no 
evidence of left carpal arthritis or degenerative changes of 
the left wrist and no evidence that the right wrist 
disability caused the left wrist disability.  

The examiner opined, based upon the examination and the grip 
strength findings, that it was extremely unlikely that the 
veteran, who is right-hand dominant, would preferentially use 
his left hand.  He noted further that while it is possible 
that the veteran had carpal tunnel syndrome in his left wrist 
- it was unrelated to an injury in service and did not 
develop secondary to the service connected right wrist 
disability.

Accordingly, while the veteran may believe that his current 
left wrist disability resulted from a fall in service, he is 
not a licensed medical practitioner and he is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As such, entitlement to service connection for a left wrist 
disability is not warranted.


ORDER

Service connection for a left wrist disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


